Ray, J.
This record has been submitted in this court and briefs filed without any assignment of errors, either upon the record or upon any other paper filed in the case. The *176rule of this court requiring an abstract was never intended to relieve the appellant from the requirement of the statute, that a specific assignment of all errors relied upon shall be entered on the transcript, which errors shall be assigned on or before'the first day of the term at which the cause stands for trial.
A. JR. Overman, for appellants.
S. P. Oyler and _D. W. Howe, for appellee.
There being, therefore, no question presented by the record, the judgment is affirmed, with costs.